‘No. 3068



             Opiaion construing krticle 8271, and Article   6686
       of Vernon’s Annotated Civil Shtuks.

              1. Texas resident who owns truck-tractor    or
       trailer which is used only outside the State of Texas
       cannot operate each truck-tractor  or trailer in tbe
       state of Texas for any purpose without firstsecurisg
       . Texas license.

           2. A Texas dealer cannot drive e mew truck from
     the state line to bis place of business end transport
    ‘thereon a smaller truck or trailer unless the transport-
     ing vehicle is licensed under the registration laws of Texas.




                   OFFICEOFTHEATTORNEYGENERAL

                                        May 24,1939


Honorable Homer Garrison,   Tr.
bepartment of Public Safety
Austin, Texas

Dear    Sir:

                                         Opinion No. ‘O-754
                                         Re: Registration of truck-
                                              tractors and trailers
                                              under tbe facts set
                                             forth.

             Your request ior ~11opinion on the registration of truck
tractors and trailers under the facts set forth in your letter of
May 3,1939, ha6 been received by this depsrtment.
                                                                 :~
             Your letter seis oni and request? spec3fic amwers, tp
the following three ques~ons:
                                                               ‘: : ~:
             -1. Can a Texas resident, the owner of a truck-tractor
     end/or trailer used &ly outside the State of Texas; bring        ..
     the same into the St+     an+ county of his residence for the
      sole and only purpose of having the same repaired without
     first securing a Tads license for the motor vehicle and&
     trailer, neither of tbeir&ieles   carrying a load.

              l2. Can he b&g tbb motor vehicle and the trailer
       into the State carrying a load if the main purpose of such trip
       in to have necessary repairs made.

              ‘3. Can a Texas degler drive a new truck from the
       factory to MS place of business and tr@sitptirt there0n.a
       smaller truck or trailer, &hen both 01 tbe motor vehicles.
       are brought into tbe State Car the purpose of sale and tbe
       larger truck has attached to it dealer’s license plahs in
       accordance with Article 696 R.C.S..
Hqno+able   Homer Garrison,     Jr., May 24,1939, Page 2

                                 *.

           ~Registratiod of commercial motor vehicles is covered
by Article- 6675a of Vernon’s Revised Civil Statutes of Texas.
Sections 6. ba, 7 and 8 have specific applieatibn to commercial
motor vehicles, truck-tractois   and trailers or semi-trailers.
EXemiMtion of these statutes reveals no exception’onder which the
owner Or operator of a truck line is permitted to operate a truck,
truck-tractor  or trailer without first licensing the came under the
provisions of the above quoted statutes.

              Subdivision (b) of Article- 6686 of the Revised Civil Statoteo
of Texas permits my dealer holding a dealer’s license to issue tern-
porary cardboard numbers.         Any dealer or manufacturer may use
 such cPrdboard license plates for the purpose of operating or con-
veying * motor vehicle, treiler or semi-trailer       from his place of
~businecs in one part of tbe state to his place of business in another
part of the it&e.      These temporary licenses may also be used for         .:.
*e purpose of operating or conveying * motor vehicle, trailer or
 semi-trailer    from tbe point where it is unloaded to the place of buoi-
nes6 of tbe dealer or manufacturer, or from the state line to such
place of business.      The exact wording of the statute ~4th respect to
 we last mentioned provision states that the dealer %ay also ilse
 such cardboard number in transporting a motor vehicle. trailer or
 semi-treiler    from the e@te line to his place of business.*

            Article 807b of Vernon’s Penel Code of Texas provides
tbat’+xy person who operates a passenger car. a commercial motor                   ,,
vehicle or’ a truck-tractor upon the public highways of this state
without having two license plates displayed thereon, one at tbe frost
and one at tbe rear, which have been duly and lawfully assigned to
seid vehicle for the current registretion year, shall be guilty of a
misdemeanor and exe+         from the operation of Article 807b dealers
who aie operating vehicles under present provisions of the law.
Section 6 of this Article provides that any person who operaes       a
road-tractor;   motorcycle. trailer, or semi-treiler,  es aforesaid,
without displayfag a license plak on the reez thereof *ball be guilty
of s misdemeanor.
      ‘.: .
         :  Section 2 of Article 827b of Vernon’s Penal Cod; makes
provision for registration of * motor vehicle, trailer, or semi-trailer
owned by e non:resident of this state end then continues with the
following langoage:

            . a . 6..‘except that the privileges kented es ~otber-
     .tivise provided for in this act shall not apply to my motor
     vebfcle. trailer, or semi-troller       operated within this et&
     for the tranrportatioa of persons or property, for compensa-
     .tion or hire. Provided, however, tbet motor vehicles properly
      licensed in another state or country operated for compenta-
      tibia or hire may be allowed to make not to ‘exceed two (2)
      trips  during coy calendar mbntb and r+mefn on each of raid
      trips withia the state notte exceed foti (4) days, without be-
      fng registered in &is state in the event that under the laws
      of such other state or country like .exceptipns dre granted
      to motor vehicles registered unde&’the lee         of and owned by
      reddents of tbis’tite....”

            your first two questions ere governed by Article 667% of
 Vernon’s  Revised Civil Statutes and by Articles 807b and 827b of Vernon’s
 Penal Code. As we have stated above, the ,CivWStatUtes pro?de no
 exception under which trucks. truck-tractor&     trailers, or remi-
 trailers need not be licensed.  Section 2 of Aiticle.827b of the Penal
‘Hondrable H&ner    Garrison,    Jr., M-y 24, 1939, Page 3



Code does protide, es hereinabove stated, that under certain con-
ditions, for liniikd period of time, l motor vehicle registered in
another state or country need not be registered in tbir state. Ex-
amination of Article 827b, however. reveals that the evident pur-
pose of tbe Legislature   was to permit a non-resident to drive his
vehic!e into the State of Texas for e limited period of time with-
out complying with the Texas regiotration laws as a matter of eon-
v4aience end reciprocity.    The first sentence of Section 2 of A?-
title 827b refers to a, “non-resident owner of a motor vehicle,
trailer or semi-trailer”   and there is uo indication that the pro-
Wiaions of the statute are Mended to ap& to anyone other than a
non-resident owner. Reference to Article 807b of the I-enal Code
indicates +ill further that it was not the intention of the Legiela-
ture to permit a resident owner of a motor vehicle, truck-tractor
or treiler to perate the same on the highways of this state for any
period of time unless the registration laws had first been complied
with. It is the opinion of this department that the provisions of
Article 827b do not apply end that your first two questions must be’
euswerad in the negative,

             In regard to your tbfrd question we have quoted Set-
tion (b) of Article 6686 Of the Revised Civil Statutes. Through-
out Section (b) of ibis Article the leuguage refers to the trans-
portation or operation of a single motor vehicle end provides regu-
lation in that respect.     No reference is made to the treurportation
of two or more vehicles end it is the opiuioa of this department that.
it was the intention of the Legislature    to require that each vehicle
which was operated or transported from the state line oz from
where it is unloaded to a place oi business should have a number
attached es provided by Article 6686. Furthermore,        it does not
appear that the Legislature      intended by the pro&ions   of Section
 (b) of Article 6686 to permit II person to operate e motor vehicle
virtually as a carrier end escape compliance with the registr,et&n
laws simply because the vehicle used es a carrier is new and
can be brought into the State of Texas for +e purpose of sale UFO&,,
 arrival.   Obv%ously, It was the intention of the Legislature that the
provisions of Article 6686 should apply only to dealers end manufae~
turers, in order that they would not be subjected to undue hardship
by reason of the application of the general registration laws.      The PIGi
visions of this lew should be strictly construed since they do grant,
in a measure, special privileges,and should not be extended to
include the operation, without a license, of a truck or similar
vehicle carrying     a load. Ii P commercial motor vehicle is in
fact used as a pub&z sarrier then it rnus$ be registered in com-
 pliance with the laws of this stete. If, 5s a matter of fact, both
 vehicles have been purchased by the deeler, they may be trensported
 or operated by him from the stete line to his~plrrce of business       .
 upon compliance with the provi+onc of Article 6686, but neither .
 vehicle ten be utilized es a carrier for the other. The enewer ti,
 y&r third inquiry is, therefore, in the negative.



                            ATTORNEY’GE?iEtiL         OF TEXAS

                            By   /6/ Ross Carlt+n
                                     Roes Carlton
                                        Assistant
RC:PL:b

    This opinion has been considered      in confaicnce,   approved,
and ordered recorded.

                                         /o/.W.F. Moore
                                             W.F. Moore
          .                         FIRST ASSlSTANT    ATTORNEY